UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549FORM 12b-25NOTIFICATION OF LATE FILING (Check One):¨ Form 10-K ¨Form 20-F ¨Form 11-KxForm 10-Q ¨Form N-SARFor Period Ended:September 30, 2015¨Transition Report on Form 10-K¨Transition Report on Form 20-F¨Transition Report on Form 11-K¨Transition Report on Form 10-Q¨Transition Report on Form N-SARFor the Transition Period Ended: ReadInstruction (on back page) Before Preparing Form. Please Print or Type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:PART I REGISTRANT INFORMATION Amaize Beverage CorporationFull Name of RegistrantFormer Name if Applicable5042 Wilshire Blvd. #34708Address of Principal Executive Office (Street and Number)Los Angeles, CA 90036City, State and Zip CodePART II RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b)The subject annual report, semi-annual report, transition report on Form 10-Q, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III NARRATIVEState below in reasonable detail why the Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.)The compilation, dissemination and review of the information required to be presented in the Form 10-Q for thequarter endingSeptember 30, 2015 could not be completed without undue hardship and expense to the registrant. The registrant anticipates that it will file its Form 10-Q for thequarter endedSeptember 30, 2015 within the "grace" period provided by Securities Exchange Act Rule 12b-25.PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Richard Damion, CEO(949)287-3164(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).xYes ¨No(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨Yesx NoIf so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Amaize Beverage Corporation(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 16, 2015By:/s/ Richard DamionRichard DamionChief Executive Officer3
